      Case 6:20-cv-00740-GTS-ATB Document 13 Filed 12/17/20 Page 1 of 6


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK

TACHEENA T. MORGAN,
                                                            Plaintiff,
                      -v.-                                                         6:20-CV-740
                                                                                   (GTS/ATB)
MOHAWK VALLEY PSYCHIATRIC CENTER
NYS OFFICE OF MENTAL HEALTH,
                                                            Defendants.

TACHEENA T. MORGAN, Plaintiff pro se

ANDREW T. BAXTER, United States Magistrate Judge

                                    DECISION and ORDER

       Plaintiff filed this complaint on July 2, 2020 against both the Mohawk Valley

Psychiatric Center (“MVPC”) and the New York State Office of Mental Health

(“OMH”). (Dkt. No. 1). On July 22, 2020,1 I issued an order, finding that plaintiff

qualified financially to proceed in forma pauperis (“IFP”), but informing plaintiff of

some deficiencies in her original complaint. (Dkt. No. 7). I gave plaintiff the

opportunity to amend her complaint to cure those deficiencies. (Id.) Plaintiff failed to

do so, and I issued a Report-Recommendation on September 16, 2020, recommending

dismissal without prejudice to amendment. (Dkt. No. 8). Instead of objecting to my

Report-Recommendation, plaintiff requested an extension of time to amend. (Dkt. No.

9).

       Based on plaintiff’s letter, on October 15, 2020, Chief Judge Suddaby adopted my

Report-Recommendation and afforded plaintiff extra time to amend her complaint. (Dkt.


       1
         Plaintiff’s IFP application was initially defective, and the court gave her some time to correct
the information. (Dkt. No. 5). Plaintiff submitted the supplemented motion on July 15, 2020. (Dkt. No.
6).
      Case 6:20-cv-00740-GTS-ATB Document 13 Filed 12/17/20 Page 2 of 6


No. 11). Plaintiff has now filed an amended complaint, and the court has sent the

amended complaint to me for initial review. (Dkt. No. 12). Based on the following

discussion, I will order service of the amended complaint on the appropriate defendant.

                                          DISCUSSION

       Plaintiff has cured many of the defects that I noted in my September 16th Report-

Recommendation. She has filed her amended complaint on a form for employment

discrimination under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-5 and under

the Pregnancy Discrimination Act of 1978, 42 U.S.C. § 2000-e(K), as amended.

Plaintiff alleges that her employer MVPC discriminated against her based on her race,

sex, and pregnancy. (Amended Complaint (“AC”) ¶¶ 6, 7) (Dkt. No. 12).

I.     Proper Defendant

       Plaintiff originally named MVPC and OMH. (Dkt. No. 1). Plaintiff has now

named only OMH. (Dkt. No. 12). In my Report-Recommendation, I noted that plaintiff

named both MVPC and OMH, but that she actually worked for MVPC, which was

under the “umbrella” of OMH. (Dkt. No. 8 at 3). I stated that my analysis would be the

same, regardless of which entity was named. (Id.) I did not comment on which entity

would be the correct defendant.

       Plaintiff may have misunderstood my Report-Recommendation. Unfortunately,

when plaintiff filed her amended complaint, she chose to name OMH, rather than

MVPC as a defendant. However, MVPC was plaintiff’s employer and is the appropriate

defendant.2 Because the court must interpret the plaintiff’s pleadings to raise the


       2
      This finding is supported by plaintiff’s Right-to-Sue letter, which lists the HR Representative
of MVPH as the recipient of a copy of the plaintiff’s notice. (Dkt. No. 12 at CM/ECF p.12).

                                                  2
      Case 6:20-cv-00740-GTS-ATB Document 13 Filed 12/17/20 Page 3 of 6


strongest arguments they suggest, I will direct that MVPC be retained as the proper

defendant in this action. Warren v. Sawyer, 691 Fed. App’x 52 (2d Cir. 2017) (quoting

Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (special solicitude afforded to pro se

litigants).

II.    Amended Complaint

       The court assumes familiarity with my previous order and my previous report-

recommendation. Plaintiff has clarified her allegations of discrimination in her

amended complaint. Plaintiff appears to allege that she was treated differently that

Caucasian (non-pregnant) female employees who were similarly situated to the plaintiff

regarding “time and attendance” issues. She has included specific dates of alleged

actions by employees of the defendant, and she has now submitted a copy of her Right-

to-Sue letter, issued by the Equal Employment Opportunity Commission (“EEOC”),

which was missing from her original complaint. She has attempted to associate the

defendant’s allegedly discriminatory actions with her termination on various bases, and

has also alleged some form of retaliation.3 (AC generally). For a more detailed

description of the facts and plaintiff’s allegations, reference is made to the amended

complaint herein. Based on the facts as stated in the amended complaint, I find that it

survives initial review, with an additional concern as discussed below.

       3
          The amended complaint is not a model of clarity, and it is unclear whether plaintiff’s claims
of “retaliation” after she had an altercation with a supervisor meet the definition of retaliation in the
statute, requiring that plaintiff be engaged in protected activity by opposing a practice made unlawful
by Title VII; that the employer was aware of that activity; that she suffered adverse employment
action; and that there was a causal connection between the protected activity and the adverse action.
Equal Opportunity Employment Comm’n v. United Health Programs of Am., Inc., 213 F. Supp. 3d 377,
423 (E.D.N.Y. 2016) (citing Galdieri–Ambrosini v. Nat’l Realty & Dev. Corp., 136 F.3d 276, 292 (2d
Cir. 1998)). However, as discussed below, plaintiff has alleged sufficient facts to allow the case to
proceed past initial review on at least some claims.

                                                   3
         Case 6:20-cv-00740-GTS-ATB Document 13 Filed 12/17/20 Page 4 of 6


III.     Right-to-Sue

         As required by the Title VII complaint form, plaintiff has attached her Right-to-

Sue (“RTS”) letter. (Dkt. No. 12 at CM/ECF p.12). The RTS letter indicates that it was

sent to plaintiff on February 5, 2020. (Id.) The letter further states that plaintiff had 90

days from the date of receipt of the letter to file her federal court complaint, “or your

right to sue based on this charge will be lost.” (Id.) Even assuming that plaintiff

received the letter five4 days after it was sent, the 90-day period for plaintiff to file suit

would have expired on Monday, May 11, 2020. Plaintiff filed her original complaint on

July 2, 2020. (Dkt. No. 1). Plaintiff’s complaint could be subject to dismissal on that

basis.

         However, the time limits for filing a complaint, are not jurisdictional and,

therefore, in the appropriate circumstances, could be subject to equitable tolling.

Tavarez v. 32BJ, No. 18-CV-8517 (CM), 2019 WL 5683370, at *4 (S.D.N.Y. Nov. 1,

2019) (citations omitted). The 90-day deadline to file suit may be equitably tolled if the

district court finds that “the circumstances that caused the delay” in filing are “ ‘rare and

exceptional.’” Smith v. Brennan, No. 19-CV-123 (CR), 2020 WL 4433028, at *8 (D. Vt.

July 31, 2020) (quoting Xiomara Perez v. Mason Tenders District Council Trust Funds,

No. 17 Civ. 1022 (PAE/AJP), 2017 WL 5125542, at *3 (S.D.N.Y. Nov. 1, 2017)

(quoting Zerilli- Edelglass v. N.Y.C. Transit Auth., 333 F.3d 74, 80 (2d Cir. 2003)).

         There is no indication in the amended complaint that such circumstances exist,

but the court is unwilling to assume such facts in its initial review. Thus, at this stage of


         4
        Generally, an individual is presumed to have received a document three days after mailing.
See Rodriguez v. Town of Ramapo, 412 F. Supp. 3d 412, 433 (S.D.N.Y. Sept. 26, 2019).

                                                  4
      Case 6:20-cv-00740-GTS-ATB Document 13 Filed 12/17/20 Page 5 of 6


the litigation, without more, this court will not recommend granting dismissal of

plaintiff’s case based on her apparent failure to comply with the 90-day filing

requirement. The court notes that its scope of review is limited to whether plaintiff has

alleged an arguable claim, not whether plaintiff can ultimately prevail. Nor does this

order address whether plaintiff’s amended complaint would avoid dismissal upon the

filing of a proper motion. At this early stage of the proceedings, the amended complaint

makes sufficient allegations to warrant a response by the defendant.

      WHEREFORE, it is hereby
      ORDERED, that the Clerk retain the Mohawk Valley Psychiatric Center as the
defendant in this action and terminate the Office of Mental Health. The Clerk shall
issue a summons and forward it, along with a copy of the amended complaint, a packet
containing General Order 25, which sets forth the Civil Case Management Plan used by
the Northern District of New York, and the Initial Discovery Protocols for Employment
Discrimination Cases Alleging Adverse Action, to the United States Marshal for service
upon the named defendant, and it is further
      ORDERED, that a formal response to plaintiff’s complaint be filed by the
defendant or defendant’s counsel as provided in the Federal Rules of Civil Procedure,
subsequent to service of process on the defendant, and it is further
      ORDERED, that the Clerk is directed to schedule a Rule 16 conference before
the assigned magistrate judge, and it is further
      ORDERED, that any paper sent by a party to the Court or the Clerk shall be
accompanied by a certificate setting forth the date a true and correct copy of it was
mailed to all opposing parties or their counsel. Any letter or other document received
by the Clerk or the Court which does not include a certificate of service which
clearly states that an identical copy was served upon all opposing parties or their
attorneys may be stricken by the Court. Plaintiff shall also comply with any requests
                                              5
      Case 6:20-cv-00740-GTS-ATB Document 13 Filed 12/17/20 Page 6 of 6


by the Clerk's Office for any documents that are necessary to maintain this action. All
motions shall comply with the Local Rules of Practice of the Northern District, and it is
further
      ORDERED, that the Clerk serve a copy of this Order upon Plaintiff in
accordance with the Local Rules.

Dated: December 17, 2020




                                            6
